EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tom Pruitt on 29 March 2021.

The application has been amended as follows: 

Claim 20, lines 3-4:
“…consisting of one or more of crude oils, refinery residual oils, sulfur-containing fuel oils 

Reasons for Allowance
Claims 20 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s reply, together with the above Examiner’s Amendment, addresses all of the outstanding issues set forth in the previous office action. Following is a repeat of the allowability discussion from the previous office action:
The claimed features of producing a fuel product from a hydrocarbonaceous feed by separation into three fractions based on a contaminant level, as opposed to temperature cut point, for example, and recombining the fractions after treatment of two of the three fractions to form a fuel product is considered to define a patentable invention over the prior art.
The closest prior art reference is Lenglet (US 2009/0308788). Lenglet discloses a fuel (Pb) formed by combination of three liquid hydrocarbonaceous streams (i.e. 30b, 32b, and 33b). The 
Lenglet does not disclose or suggest determining the yield cuts of the fractions based upon contaminant concentration. There does not appear to be any suggestion or motivation which would lead a person of ordinary skill in the art to arrive at the claimed embodiment, wherein separation is governed by a contaminant concentration of the separated fractions.
Other relevant prior art references include: Rojey et al (US 2010/0282640) and Brown et al (US 4,885,080). However, neither of these references remedies the deficiency in Lenglet discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371.  The examiner can normally be reached on Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Renee Robinson/Primary Examiner, Art Unit 1772